UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT GF WEST VIRGINIA,`
HUNTINGTON DIVISION l

MICHAEL H. HOLLAND, MICHAEL
McKOWN, WILLIAM P. HOBGOOD,
MARTY HUDSON, JOSEPH R. RESCHINI,
CARL E. VANHGRN and GAIL R.
WILENSKY, as 'l`rustees of the UNITED
MINE WORKERS OF AMERICA
COMBINED BENEFIT FUND, MICHAEL H.
HOLLAND, MICHAEL McKOWN, JOSEPH
R. RESCHINI and CARLO TARLEY, as
Trustees of the UNITED MINE WORKERS
OF AMERICA 1992 BENEFIT PLAN, and
MICHAEL H. HOLLAND, MARTY
HUDSON, MICHAEL McKOWN and
JOSEPH R. RESCHINI, as Trustees of the
UNITED MINE WORKERS OF AMERICA
1993 BENEFIT PLAN,

2121 K Street, N.W. Suite 350

Washington, D.C. 2003 7,

Plaintiffs,
v.

TRANS-MED, LLC
708 Central Avenue
Barboursville, WV 25504,

Defendant.

 

 

 

 

 

 

 

 

 

 

#c;HPch_-\,Sa;;`q

Civil Action No. 3 l q “" G \<§/G

COMPLAINT

Plaintiffs, Trustees of the United Mine Workers of America (“UMWA”) Combined

Benelit Fund, UMWA 1992 Benth Plan, and UMWA 1993 Benelit Plan (“the UMWA Health

Plans”), by undersigned counsel, for their complaint against Defendant, allege as follows:

JURISDICTIGN AND \;ENUE

Case 3:19-cv-00180 Document 1 Filed 03/14/19 Page 2 of 10 Page|D #: 2

l. This is an action to collect amounts owed by Defendant as a result of fraudulently
misrepresented and overpaid claims for non-emergency transport services, together with
interest, attorneys’ fees and costs.

2. This action arises under the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001, et seq. This Court has jurisdiction over this action under
Sections 502(e) and 502(t) of ERISA, 29 U.S.C. §§ 1132(e), and 1132(£).

3. This Court also has jurisdiction over this action under 28 U.S.C. § 1332 in that the
UMWA Health Plans’ principal place of business is 2121 K Street, NW, Washington, DC
2003 7, Defendant is a limited liability company organized in West Virginia with its
principal office at 708 Central Avenue, Barboursville, West Virginia 25504, and the
amount in controversy exceeds $75,000.

4. Venue lies in this Court under Sections 502(e)(2) of ERISA, 29 U.S.C. §§ 1132(e)(2),
and 28 U.S.C. § 1391 in that the defendant’s principal place of business is in
Baboursville, West Virginia, which is located in Cabell County, in the Southern District
of West Virginia (Huntington Division).

PARTIES

5. Plaintiffs are Trustees of the UMWA Health Plans. The Trustees administer the UMWA
Health Plans with its principal place of business at 2121 K Street, NW, Washington, DC
20037.

6. The Trustees are fiduciaries with respect to the UMWA Health Plans within the meaning
of Section 3(21) of ERISA, 29 U.S.C. § 1002(21), and are collectively the plan sponsor
of the UMWA Health Plans within the meaning of Section 3(16)(B)(iii), 29 U.S.C.

1002(16)(13)(iii).

Case 3:19-cv-00180 Document 1 Filed 03/14/19 Page 3 of 10 Page|D #: 3

10.

ll.

12.

13,

The Trustees are authorized to bring this action by Section 502(a)(3) of ERISA, 29
U.S.C. §§ 1132(a)(3). The UMWA Health Plans are multiemployer plans within the
meaning of Section 3(37) of ERISA, 29 U.S.C. §§ 1002(37). The UMWA Health Plans
provide health benefits to eligible beneficiaries (“Health Plan Beneticiaries”).
Defendant, Trans-Med, LLC (“Trans-Med”) is a limited liability company organized in
West Virginia with its principal office at 708 Central Avenue, Barboursville, West
Virginia 25504.

EA_CB
On July 13, 2012, the UMWA Health Plans, through its Director of Operations, William
Chisholm, and Trans-Med, through its owner/partner Beverly Miller, entered into a
Medical Transportation Network Preferred Provider Agreement (“the Agreement”). The
Agreement is attached hereto as Exhibit A.
The Agreement provides that Trans-Med is in the business of providing medical
transportation and other services
The Agreement provides that the UMWA Health Plans has established a nonexclusive
network of preferred providers to provide for the delivery of medical transport services to
Health Plan Beneficiaries.
The Agreement provides that UMWA Health Plans and Trans-Med agree that the
UMWA Health Plans will pay Trans-Med for medical transportation services that Trans-
Med provides to Health Plan Beneficiaries in accordance with the rates set forth in the
Fee Schedule attached to and incorporated by reference into the Agreement
The Fee Schedule attached to the Agreement provides the following:

Rate Schedule
Non-Emergency Transportation Services

Case 3:19-cv-00180 Document 1 Filed 03/14/19 Page 4 of 10 Page|D #: 4

Na additional payment for a disoriented beneficiary or beneficiary requiring
other assistance Provider to bill actual miles (to the nearest whole mile) for
beneficiary transport

Provider agrees to reimbursement for services at the rates established by the
Funds. At the onset of this Agreement reimbursement rates and billing codes
shall be as follows:

Van Service (ambulatory beneficiary)
Base Rate ---------------- $28.75 per pick up
Mileage Rate ------------ $ l .50 per mile

Billing Code A0110 - Base Rate Charge
Billing Code A0080 - Mileage Charge

Wheelchair Van Service (beneficiary confined to wheelchair)
Base Rate --------------- $34.50 per pick up
Mileage Rate ----------- $ l .50 per mile

Billing Code A0130 - Base Rate Charge
Billing Code A0080 - Mileage Charge

Not for Protit Transportation Svstem (mini-bus, mountain area transports, or
other transportation systems)

$1.00 per mile with a minimum of $9.00 per transport
Billing Code A0120 - Mileage Charge
Taxi

Reimbursement based on a flat rate for a range of miles.
No additional payment for additional passenger(s) or wait time.

Billing Code A0100
$6.00 0 - 5 miles
$12.00 6 - 10 miles
318.00 11 - 25 miles
$30.0() 26 - 50 miles

For miles above 50 ~ $6.00 for each 5 miles, up to a maximum of $75.00 per
one way trip.

Case 3:19-cv-00180 Document 1 Filed 03/14/19 Page 5 of 10 Page|D #: 5

14.

15.

16.

17.

18.

The Agreement further provides that it is governed by ERISA, and if it is determined by a
court of competent jurisdiction that ERISA does not apply, the law of` the District of
Columbia controls without giving effect to conflict of laws principles

During a routine audit of randomly-pulled claims for non-emergency medical
transportation in February 2017 through May 2017, the UMWA Health Plans observed
that the mileage amount claimed by Trans-Med was disproportionately high in
comparison to the actual mileage between destinations

In February 2017, a UMWA Health Plans staff member contacted Beverly Miller in her
capacity as the owner/partner of Trans-Med, and Ms. Miller reported that it was Trans-
Med’s standard practice to bill a base rate of 50 miles per trip versus actual miles

On June l, 2017, a UMWA Health Plans staff member spoke with Ms. Miller and
explained that a review of the mileage on all non-emergency medical transportation
claims submitted by Trans-Med from January 2015 to date was taking place because of
discrepancies in the billed mileage Ms. Miller acknowledged she was aware of the
situation and that since March 2017 Trans-Med had ceased billing the UMWA Health
Plan at a base rate of 50 miles per trip in contravention of the Agreement. The staff
member informed her that upon completion of the review, the UMWA Health Plans
would notify Trans-Med of the overpayment amount

The UMWA Health Plans’ audit revealed that the UMWA Health Plans had overpaid
Trans-Med in the amount of $197,131.00. This overpaid amount was due primarily to the
discrepancy between actual mileage per transport versus Trans-Med’s improper
application of a base rate of 50 miles per transport regardless of distance traveled, but

also included billed trips that had no medical claim attached

Case 3:19-cv-00180 Document 1 Filed 03/14/19 Page 6 of 10 Page|D #: 6

19.

20.

21.

22.

23.

24.

By letter dated October 19, 2017, the UMWA Health Plans, via their claims
administrator, HealthSmart Benefit Solutions (“HBS”), informed Trans-Med that it had
been overpaid for claims submitted between January 2015 to March 2017 in the amount
of $197,13 l .00. Trans-Med was given the option of refunding the entire amount owed or
repaying the balance due over time pursuant to a repayment plan. The letter also noted
that if Trans-Med did not agree with the results of the review, it should submit
documentation supporting its reasons for disagreement within 30 days

Trans-Med did not dispute the overpayment amount and requested a payment plan for the
overpayment from HBS.

By letter dated January 30, 2018, HBS sent a payment plan to Ms. Miller, which
scheduled monthly payments from February l, 2018 through January l, 2020.
Trans-Med failed to make any payments to satisfy the $197,13 l .00 overpayment

On February 26, 2019, Ms. Miller informed a UMWA Health Plans staff member via
telephone call that she was moving to Florida, and Trans-Med would cease providing
services as of March 8, 2019,

On March 4, 2019, UMWA Health Plans staff members contacted Trans-Med to inquire
about payment of the overpayment Ms. Miller acknowledged that as owner/partner of
Trans-Med she received the January 30, 2018 letter, that Trans-Med had made no
payments to satisfy the overpayment and it did not intend to reimburse the UMWA

Health Plans for the overpayment

Case 3:19-cv-00180 Document 1 Filed 03/14/19 Page 7 of 10 Page|D #: 7

25.

26.

27.

28.

29.

30.

31.

COUNT I
(ERISA)
Plaintiffs incorporate herein by reference the allegations contained in Paragraphs 1-24.
Section 404 of ERISA, 29 U.S.C. §1104, provides that “a fiduciary shall discharge his
duties with respect to a plan solely in the interest of the participants and beneficiaries and
- (A) for the exclusive purpose of: (i) providing benefits to participants and their
beneficiaries . .(D) in accordance With the documents and instruments of the plan. . ..”
Section 502(a)(3) of ERISA, 29 U.S.C. §l l32(a)(3), provides that a civil action may be
brought by a fiduciary “(A) to enjoin any act or practice which violates any provision of
this title or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to
redress such violations or (ii) to enforce any provisions of this title or the terms of the
plan..”
The facts establish that Trans-Med’s improper billing caused the ilMWA Health Plans to
overpay Trans-Med for transportation services rendered to Health Plan Beneficiaries
By refusing to repay the amounts to which it is not entitled, Trans-Med has caused the
UMWA Health Plans to expend trust assets in the amount of $197 ,13 l .00 in violation of
the terms of the UMWA Health Plans The Trustees are entitled to recover these trust
assets from Trans-Med on behalf of the UMWA Health Plans
§_Q_U_NJ`_H
(Breach of Contract)

Plaintiffs incorporate herein by reference the allegations contained in Paragraphs 1-29.

A valid contract (the Agreement) existed between the Plaintiffs and Defendant.

Case 3:19-cv-00180 Document 1 Filed 03/14/19 Page 8 of 10 Page|D #: 8

32.

33.

34.

35.

36.

37.

38.

39.

40.

41.

Trans-Med had a duty to only bill or make claims for transportation services in
accordance with the Agreement
Trans-Med breached that duty by misrepresenting the number of miles driven during
transportation services in its claims for reimbursement from the UMWA Health Plans.
In direct result, the UMWA Health Plans sustained monetary damages in the amount of
$197,131.00.
Therefore, Trans-Med has breached its contract with the UMWA Health Plans, thereby
causing them monetary damage in the amount of $197,131.00.
.C_.Q._..U§_l`_lll

(Unjust Enrichment)
Plaintiffs incorporate herein by reference the allegations contained in Paragraphs 1-35.
Upon information and belief, Trans-Med intentionally and improperly overbilled the
UMWA Health Plans and caused the UMWA Funds to unwittingly overpay Trans-Med
in the amount of $197,131.00.
The UMWA Health Plans have notified Trans-Med of its indebtedness to the UMWA
Health Plans as a result of the overpayments made to it.
Trans-Med has no entitlement to the amounts paid to it in excess of what was provided
for in the Agreement, and Trans-Med has made no effort to repay the debt.
As a result of the overpayment made to Trans-Med, Trans-Med has been unjustly
enriched in the amount of $197,131.00 to the detriment of the UMWA Health Plans.
Because it is inequitable and contrary to the public interest to allow the Defendant to

benth from the above-noted transactions Defendant is liable to the UMWA Health

Case 3:19-cv-00180 Document 1 Filed 03/14/19 Page 9 of 10 Page|D #: 9

42.

43.

44.

45.

46.

47.

48.

49.

Plans, under federal common law, to the extent that Trans-Med has been unjustly
enriched to the detriment of the UMWA Health Plans.
COUNT IV
(Fraudulent Misrepresentation)
Plaintiffs incorporate herein by reference the allegations contained in Paragraphs 1-41.
Trans-Med fraudulently misrepresented the mileage amounts in the claims submitted to
the UMWA Health Plans from January 2015 to March 2017 for reimbursement pursuant
to the Agreement
Trans-Med made false representations regarding the number of miles driven for its claims
submitted to the UMWA Health Plans between January 2015 and March 2017.
The number of miles driven is a material fact, in that it was specifically agreed to
between the Plaintiffs and Defendant that Defendant was to bill only for the actual miles
driven in addition to charging an applicable base rate.
Trans-Med was aware that it did not actually transport Health Plan Beneficiaries the
number of miles it claimed payment for in the claims for reimbursement detailed above.
By submitting the claims for more miles than actually driven, Trans-Med intended to
deceive the UMWA Health Plans and induce payment for mileage not driven.
The UMWA Health Plans relied on the mileage asserted in the claims by Trans-Med and
paid Trans-Med in accordance with the mileage it falsely represented
Therefore, Trans-Med made fraudulent misrepresentations to the UMWA Health Plans,
thereby causing them monetary damage in the amount of $197,131.00.
WHEREFORE, the Trustees demand the following relief:

(i) a preliminary injunction enjoining the Defendant from disposing of any assets;

Case 3:19-cv-00180 Document 1 Filed 03/14/19 Page 10 of 10 Page|D #: 10

(ii)

(iii)

(iv)

(V)

a permanent injunction upon hearing of this cause, enjoining the Defendant from
disposing of any assets until the terms of the Agreement are complied with;

a judgment against Defendant in the amount of $ l 97,1 3 l .00, together with
interest thereon, and reasonable attomeys’ fees and costs, as required by Section
502 of ERISA, 29 U.S.C. 1132(g);

that the Court retain jurisdiction of this case pending compliance with its orders;

such other and further relief as the Court may deem just.

Respectfully submitted,

/§/»%%

 

GARY COLLIAS

W.Va. Bar No. 784

P.O. Box 70007

122 Capitol Street, Suite 300
Charleston, WV 25301-0007
Telephone: (304) 344-3653

Fax: (304) 345-3883

Email: gacollias@colliaslaw.com

JERRY MIMS
Associate General Counsel

WQ/y@é¢wvl §§4¢

 

ABIGAIL A. PETOUVIS

Assistant General Counsel

UMWA HEALTH & RETIREMENT FUNDS
Office of the General Counsel

2121 K Street, N.W.

Washington, D.C. 20037

Telephone: (202) 521-23 57

Fax: (202) 530-4090

Email: apetouvis@umwafunds.org

Attorneys for Plaintiffs

10

